Citation Nr: 1209671	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD) prior to October 14, 2010.

2.  Entitlement to a compensable rating for chronic bronchitis prior to January 29, 2008 and a rating in excess of 30 percent from January 29, 2008 and prior to October 12, 2010.

3.  Entitlement to service connection for obstructive sleep apnea. 

4.  Entitlement to service connection for a bilateral shoulder disability. 


REPRESENTATION

Appellant represented by:	J. Michael Cassell, Attorney



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1970 with service in Vietnam from February 1967 to March 1968.  He was awarded a Combat Action Ribbon and a Purple Heart for his service in Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In an August 2003 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective February 10, 2003.  

In a May 2004 rating decision, the RO continued to rate chronic bronchitis as noncompensable and PTSD as 50 percent disabling.  At the same time, the RO denied service connection for sleep apnea and a bilateral shoulder condition.  

In a May 2008 rating decision, the RO increased the rating assigned for chronic bronchitis to 30 percent disabling, effective January 29, 2008.  

In March 2009, the Board remanded the claims for further development.  Based on that development, in a January 2011 supplemental statement of the case, implemented by a January 2011 rating decision, the RO increased the rating assigned for chronic bronchitis to 100 percent disabling, effective October 12, 2010 and increased the rating assigned for PTSD to 100 percent disabling, effective October 14, 2010.  As the assignment of 100 percent rating represents a grant of the full benefit sought for PTSD (effective October 14, 2010) and chronic bronchitis (effective October 12, 2010), only the appeal period prior to the assignment of the 100 percent ratings remain on appeal as reflected in the title page and will be addressed by the Board below.  
The Veteran was scheduled to testify at a Board hearing on March 20, 2009.  The Veteran failed to appear for the hearing.  

The issues of entitlement to an effective date earlier than February 10, 2003 for the grant of service connection for PTSD and an effective date earlier than March 19, 2009 for the grant of a total disability rating based on individual unemployability (TDIU) have been raised by the record been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for obstructive sleep apnea and a bilateral shoulder disability as well as entitlement to increased ratings for chronic bronchitis prior to October 12, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

Prior to October 14, 2010, the Veteran's service connected PTSD was productive of occupational and social impairment which more nearly approximates deficiencies in the areas of work, family relations and mood, but is not productive of total social and occupational impairment.


CONCLUSION OF LAW

Prior to October 14, 2010, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The appeal for a higher initial rating for PTSD arises from the Veteran's disagreement with the rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including private medical records and VA treatment records.  Additionally, the Veteran was provided a proper with VA examinations in June 2003 pertaining to the severity of his service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Factual Background

Treatment records from G.D.P., from Resource Therapy Associates, Inc., dated from February 1994 to August 2003 showed continued treatment for a psychiatric disorder.  In March 2003 correspondence, G.D.P., reported that the Veteran was no longer able to work due to severe physical pain.  She reported that she had been treating the Veteran since 1994 and that when the Veteran came for treatment, he was clean and neat.  He was also able to maintain a normal conversation.  She noted that the Veteran and his wife reported that when he was at home, he would go days without showering or shaving.  G.D.P. reported that at times, the Veteran had suicidal ideations.  He lived with depression and anxiety and had panic attacks on a regular basis, sometimes they occurred on a weekly basis or more frequently.  He frequently woke up with night terrors and night sweats.  He had some memory impairment, got confused easily, and forgot names and some recent events.  In the years following Vietnam, he went through periods of violence.  He no longer threw things or hits anyone, but would still explode if something upset him.  He could get irritated easily.  He was assigned a Global Assessment of Functioning (GAF) score of 58.  

An April 2003 clinical summary from R.R.E., from Holistic Psychology Associates, reported that the Veteran had been unemployed since March 2000 due to physical problems developed on the job as a concrete truck driver and that he had been on disability since that time.  R.R.E. reported that relatively minor issues could exacerbate the Veteran's symptoms of PTSD.  When his routine was disrupted, he became agitated, anxious, and forgetful.  His sleep was disturbed at times.  He experienced many flashbacks, and was increasingly agitated and fearful.  He expressed a great deal of confusion and lost track of time and person.   In February 2004 correspondence, R.R.M. reported that the Veteran appeared to go for short periods as somewhat symptom free.  However, as the Iraq war continued, he reported more hypervigilance and agitation.  Small irritations caused him to overreact.  It seemed that no matter what coping skills he was taught, they are abandoned instantly in favor of an outburst.  Although there are brief periods of improvement, in general, the underlying response pattern remained the same.  

On June 2003 VA PTSD exam, the Veteran was oriented in all spheres.  His speech was clear and coherent, mood liable and at times he showed anger and at other times he cried when relating the details of his experiences in Vietnam.  He did not report or exhibit any psychotic symptoms.  His verbal memory appeared grossly intact.  He reported symptoms of insomnia, nightmares, night sweats, recurrent thoughts of trauma experienced in Vietnam on a daily basis, avoidance of triggers or reminders, emotional numbing, problems with anger and anger management, and problems with trusting others.  He experienced isolation, survivor's guilt and hypervigilance.   He had disturbed sleep, problems with memory and concentration, irritability, loss of energy, loss of interest in formerly enjoyed activities, and thoughts of suicide, although he denied any current plans to harm himself or others.  He reported that he had over 25 jobs in the past 30 years, mostly as a truck driver.  He had physical limitations and disabilities that caused him to stop working entirely and had been receiving Social Security Administration disability benefits since 2000.  He reported that he would work so hard so that he could sleep at night, but would typically get into arguments with co-workers or supervisors and would walk off of a job.  He last worked in the year 2000.  He was diagnosed with PTSD and depression and assigned a GAF score of 45.  The examiner commented that the Veteran suffered from serious impairment in social and occupational functioning stemming from both his PTSD and depression.  The GAF score was for both disabilities.  His symptoms were multiple and chronic and appeared to be largely contributed to or caused by his military experiences.  

In June 2003 correspondence from the Veteran's spouse, she indicated that the Veteran had nightmares, night sweats, night tremors, was easily agitated and frustrated, had trouble with authority figures.  She reported that he took out a lot of his frustrations with her and it had a bearing on their relationship as they could not communicate as a married couple should communicate with each other.  She walked around on eggshells in fear of saying something wrong that would set him off.  

In June 2003 correspondence from the Veteran's son, he reported that the Veteran experienced discomfort, anger, alienation, loneliness, sleeplessness, and nervousness.  These symptoms caused major and dramatic mood swings and prohibited him from functioning normally in something as simple as a family gathering as the Veteran felt discomfort and embarrassment regarding the obvious nature of his PTSD symptoms.  He reported that the Veteran did not open up to him about his experiences in Vietnam. 

May 2004 to October 2009 treatment records from Martinsburg VA Medical Center (VAMC) showed that in May 2004, the Veteran reported that he had significant anger outbursts.  He reported that he stopped working in 2000 due to physical problems.  He had been married to his current wife for over 31 years and had a 30 year old son.  On mental status examination he appeared somewhat tired and had fair hygiene.  There was some fidgeting with his hands.  His affect appeared anxious.  His speech was normal rate, tone, and volume.  Thought processes were goal directed.  He denied auditory or visual hallucinations.  He denied suicidal/homicidal/violent ideation plans or intent.  He was alert and oriented in all three spheres.  Insight and judgment appeared to be fair.  He was diagnosed with PTSD by history, mood disorder, and impulse control disorder.  He was assigned a GAF score of 45.  In September 2004, he was diagnosed with PTSD/Bi-Polar Disorder, NOS/intermittent explosive disorder, NOS.  In October 2006, he was again assigned a GAF score of 45.  On November 2008 mental status examination, he was well groomed, cooperative, his speech was fluent, his mood was euthymic and anxious, his affect was appropriate and no abnormality was identified in his thought content.  He denied suicidal or homicidal ideation.  His judgment and insight were fair.  He was alert and oriented to all spheres.  In May 2009, his speech was soft, his affect was constricted, and his mood was depressed and anxious.  He sighed repeatedly.  He felt irritable and explosive.  He reported intrusive thoughts of Vietnam daily.  Rumination was indicated, as well as much survivor guilt.  He had flashbacks of bodies of friends he had to identify and became tearful during the interview.  He denied suicidal or homicidal ideations at that time.  In August of 2009, it was noted that he was struggling with PTSD symptoms.  The examiner noted much foot tapping and hypervigilance.  Survivor's guilt was indicated, as well as frequent thoughts of dying.  Medication was increased at that time.  In September 2009, his mood was depressed.  He was preoccupied with the death of a fellow Marine.  He often felt explosive and on edge.  He dwelled on the negative and had much survivor's guilt.  In October 2009, his speech was monotone and affect was constricted with depressed and anxious mood.  He indicated that he coped through isolation.  He had thoughts of suicide, but denied intent or plan. 

III.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disability.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. 

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

Where an examiner is unable to distinguish the symptoms of a service connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

IV.  Analysis

For the appeal period prior to October 14, 2010, the Veteran has been diagnosed as having depression, mood disorder, PTSD, Bi-Polar Disorder, NOS, and intermittent explosive disorder, NOS.  However, the examiner who conducted the June 2003 VA exam also diagnosed the Veteran with PTSD and depression.  The examiner commented that the Veteran suffered from serious impairment in social and occupational functioning stemming from both his PTSD and depression and assigned a GAF score of 45 for both disabilities.  The examiner further stated that the Veteran's symptoms were multiple and chronic and appeared to be largely contributed to or caused by his military experiences.  There is no other evidence to the contrary.  In light of this evidence and the fact that there is no evidence to clearly distinguish the symptoms of the Veteran's PTSD from his other currently diagnosed psychiatric disabilities, the Board will also attribute all of his psychiatric symptoms to PTSD for the purposes of assessing the severity of his PTSD.  Id.  

The Board has considered the GAF scores assigned during this appeal period.  The evidence reflects that with the exception of one occasion early in the appeal period in which he was assigned a GAF score of 58, the Veteran had been assigned GAF scores of 45.  This is indicative of serious symptoms or serious impairment in social, occupational, or school functioning.

The weight of the evidence shows that the Veteran's PTSD has caused deficiencies in most of the areas needed for a 70 percent rating.  While the record reflects that the Veteran has not worked since 2000, the evidence shows that the Veteran stopped working and was in receipt of SSA disability benefits due to physical problems.  The Board does note, however, that the Veteran has reported that when he did work he would typically get into arguments with co-workers or supervisors and would walk off of a job.  His wife also reported that the Veteran had problems with authority figures.  In May 2009, the Veteran submitted a claim for TDIU as due to his service-connected PTSD and in a December 2009 rating decision, the RO granted service connection for TDIU, effective March 19, 2009, as the date his service-connected conditions had a combined rating of 90 percent and together precluded the Veteran from gainful employment.  Therefore, the record contains ample examples of how the Veteran's PTSD would cause deficiencies in area of work.  While he has not attempted schooling during the current appeal period, the GAF scores contemplate serious deficiency in the area of school.  He, his wife, and his son have provided evidence showing deficiency in the area of family relations.  Deficiencies in mood have also been well documented.  On June 2003 VA PTSD exam, the Veteran's mood was liable and at times he showed anger and at other times he cried when relating the details of his experiences in Vietnam.  VA treatment records reported his affect as constricted and described his mood as euthymic, anxious, and depressed.  Additionally, his PTSD has been manifested by symptoms of memory and concentration problems; irritability; loss of energy; loss of interest in formerly enjoyed activities; nightmares; night sweats, insomnia; hypervigilance; flashbacks; difficulty sleeping; depression; anxiety; panic attacks on a regular basis; intrusive thoughts; impaired impulse control with irritability and anger; social isolation; difficulty in adapting to stressful circumstances; avoidance of triggers or reminders; emotional numbing; and problems with trusting others.  While the Veteran reported at the time of his June 2003 VA exam as well as during treatment that he had suicidal thoughts, he denied having intent or a plan.  Also, his hygiene was also reported as fair, and he and his wife reported that he would go days without showering or shaving.  Accordingly, the schedular criteria for a 70 percent rating are met, and such rating is warranted for the appeal period prior to October 14, 2010. 

At no time during the appeal period from February 10, 2003 and prior to October 14, 2010 are the Veteran's symptoms of PTSD shown to have been of such severity that they have met (or more nearly approximated) the criteria for the next higher (100 percent) schedular rating.

While he has had some of the symptoms listed as examples for the 100 percent rating, such as some memory impairment, in which he forgot names and some recent events and he had experienced a great deal of confusion and lost track of time and person, the question turns on not specifically the symptoms listed on the 100 percent rating criteria, but rather on whether or not the Veteran's PTSD symptoms resulted in total occupational and social impairment.  As previously indicated, the RO did not find that the Veteran's PTSD solely precluded gainful employment, but rather, that his combined service-connected disabilities, combined, precluded such employment, effective March 19, 2009.  Furthermore, the June 2003 VA examiner considered the Veteran's reports that when he was employed, he worked so hard so that he could sleep at night, he typically got into arguments with co-workers or supervisors, and he often walked off of a job.  However, the examiner found that that the Veteran only suffered from serious impairment occupational functioning stemming from both his PTSD and depression.  Regardless, the evidence must show that the PTSD symptoms not only caused total occupational impairment, but also caused total social impairment. 

Here, total social impairment has not been demonstrated.  Although the Veteran had problems with authority figures and trusting others as well as difficulty in establishing and maintaining effective social relationships; he was still able to maintain a relationship with his wife and son and had remained married for over 38 years.  The Board acknowledges that the Veteran clearly engages in isolating and avoiding behaviors.  However, while there is significant impairment with his social activities, a 70 percent rating contemplates deficiencies in most areas, including family relations and the inability to establish and maintain effective relationships.  Nevertheless, the evidence of record does not suggest that he is totally socially impaired due to PTSD.  

Overall, the evidence reveals that the Veteran has impairment in most of the areas of work, school, family relations, and mood.  Accordingly, the Board finds that a rating of 70 percent, but no higher, for PTSD is warranted for the appeal period prior to October 14, 2010. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411. 

The Board notes that the issue of TDIU prior to March 2009, as raised by the record, has been referred to the RO for adjudication.


Extraschedular 

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The evidence reveals that the Veteran has reported that his PTSD caused occupational impairment.  For example, during the pendency of the appeal he indicated that he had 25 different jobs in the past 30 years.  He reported that he was never fired, but rather would quit.  He stated that he worked hard so that he could sleep at night, typically got into arguments with co-workers or supervisors, and often walked off of a job.  His wife reported that he had problems with authority figures.  The statements by the Veteran and his family raise the question of entitlement to an extraschedular rating.  

In addition to the above, the symptoms of his disability include memory and concentration problems; irritability; loss of energy; loss of interest in formerly enjoyed activities; nightmares; night sweats, insomnia; hypervigilance; flashbacks; difficulty sleeping; depression; anxiety; panic attacks on a regular basis; intrusive thoughts; impaired impulse control with irritability and anger; social isolation; difficulty in adapting to stressful circumstances; avoidance of triggers or reminders; emotional numbing; problems with trusting others, suicidal thoughts, fair hygiene, deficiencies with family relations as well as mood, and difficulty in establishing and maintaining effective work and social relationships.   These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. §  3.321(b)(1).


ORDER

Prior to October 14, 2010, entitlement to an initial rating of 70 percent, but no higher, for PTSD, is granted subject to the laws and regulations governing the payment of monetary benefits.  






REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).
 
An August 2009 VA treatment record noted that the Veteran was monitored closely by a private cardiologist (Dr. Park); however, treatment records from Dr. Park have not been associated with the claims file.  The August 2009 record also suggested that there were recent PFT results from Dr. Thomas, a private physician; however, the last PFT results associated with the claims file were dated in April 2007.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  A remand is also necessary to attempt to obtain any identified private treatment records. 

An August 2009 VA treatment record noted that the Veteran requested an opinion from a VA pulmonologist and it was requested that the Veteran bring in a copy of his echocardiogram and cardiac catheterization report, however, the record is not clear whether or not the Veteran was seen by a VA pulmonologist and such report has not been associated with the claims file.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Board notes on October 12, 2010 VA exam, the examiner reported a history of, among other things, cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, and bronchiectasis, however, the record is not clear as to when the Veteran was diagnosed with such disabilities.  Given that cor pulmonale was reported by history and pulmonary hypertension was identified, the Veteran was assigned a 100 percent disability rating, effective October 12, 2010, the date of the exam.  As VA examiner indicated that such disabilities appeared to be present prior to the October 2010 VA exam, the claims folder should be sent to the previous VA examiner to determine when cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, and bronchiectasis were first shown.  

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006, 20 Vet. App. at 79).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83  

Post service private and VA treatment records reflect that the Veteran underwent bilateral total shoulder replacement, thus, current bilateral shoulder disabilities have been demonstrated.  

The Veteran's service treatment records include a June 1966 entrance exam that noted that the Veteran broke his right collar bone in 1963.  An August 1966 treatment record revealed that the Veteran's right clavicle was deformed and there was a contusion over the right fracture.  In May 1967, he returned from the field with complaints of pain running from the mid-occipital, down both sides of the neck, and across the left shoulder after he dove into a foxhole while under attack.  

In a December 1999 treatment record, the Veteran has indicated that shoulder pain began in Vietnam.  As the evidence suggests aggravation of a pre-existing right shoulder disability and in-service incurrence of a left shoulder disability manifested by pain, VA's duty to obtain an examination as to the etiology of the Veteran's current bilateral shoulder disability is triggered.  Such an examination is needed to obtain a medical opinion as to whether any current shoulder disability pre-existed service and, if so, whether it was aggravated by service, or whether it is otherwise related to service.

The Veteran and his representative contend that the Veteran's sleep apnea is caused by or aggravated by his service-connected chronic bronchitis.  Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2011).  Service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The record reflects that airway obstruction has been identified with his chronic bronchitis as well as with his diagnosis of obstructive sleep apnea suggesting a relationship between the two.  A VA exam is necessary to determine whether the Veteran's chronic bronchitis has caused or aggravates the Veteran's sleep apnea.  

The Board notes while the Veteran has been provided with how to establish a direct service claim, that it does not appear that he has been provided notice required by the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to obstructive sleep apnea on a secondary basis.  

In March 2009, the Board previously remanded the claims to obtain SSA records in connection with the Veteran's award of disability benefits.  VA was to issue a memorandum regarding a formal finding in the unavailability of records from SSA, if a negative response was received from SSA.  Although SSA replied in June 2009 that the folder was destroyed or that the records could not be located and further attempts to obtain them would be futile, a formal unavailability memorandum has not been associated with the claims file.  Therefore, the AOJ has not substantially complied with the Board's March 2009 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions). 

The Court has held that a TDIU is an element of all claims for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2011). 

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

A December 2009 rating decision granted entitlement to TDIU, effective March 19, 2009, however, as the Veteran has been granted service connection for PTSD, rated 70 percent disabling for the appeal period prior to October 14, 2010,  the question becomes whether the Veteran is entitled to TDIU prior to March 19, 2009.  Given the evidence of current disabilities, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the appeal period prior to March 19, 2009

As a final matter, the Board also points out that, as any decision with respect to the Veteran's claims for service connection for obstructive sleep apnea and a bilateral shoulder disability as well as the rating assigned for chronic bronchitis may have an impact on the effective date of TDIU, these claims are inextricably intertwined with each other.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As these claims should be considered together, it follows that, any Board action on the matters of an earlier effective date for a TDIU, at this juncture, would be premature.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for chronic bronchitis, from Martinsburg VAMC, specifically including any treatment or opinion provided by a VA pulmonologist as referred to in the August 2009 record,  the October 29, 2009 echocardiogram results, and any other outstanding echocardiogram or cardiac-catheterization results.  

2.  The AOJ should take all necessary steps to obtain and associate with the claims file all treatment records and PFT results from Dr. Thomas (since April 2007) and Dr. Park and any other private treatment provider sufficiently identified by the Veteran. 

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

3.  The AOJ should provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim of service connection for a sleep apnea on a secondary basis.

4.  Issue a formal unavailability memorandum regarding SSA disability records.  

5.  After the completion of #'s 1 through 4 above, send the claims folder to the October 12, 2010 VA examiner to determine when cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, and bronchiectasis were first shown.  The examiner must review the claims folder and note such review in an examination report or addendum.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If the October 2010 VA examiner is unavailable, send the claims file to an appropriate VA examiner for review. 

6.  After the completion of #'s 1 through 4 above, the Veteran should be afforded a VA examination to assess whether his obstructive sleep apnea disability is secondary to his chronic bronchitis or related to a disease or injury in service.

The examiner should review the claims file including the service treatment records.  This review of the claims folder should be noted in the examination report or in an addendum to the examination report.  All tests and studies deemed necessary by the examiner should be performed.

The examiner should provide an opinion as to the etiology of the obstructive sleep apnea, including a whether it is at least as likely as not (50 percent probability or more) that the obstructive sleep apnea was caused or aggravated by the service-connected chronic bronchitis, or otherwise directly related to the Veteran's service.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

7.  Schedule the Veteran for an orthopedic examination to determine whether any current bilateral shoulder disability was incurred or aggravated in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether any of the Veteran's current bilateral shoulder disabilities clearly and unmistakably pre-existed service and, if so, whether the disabilities were clearly and unmistakably not aggravated (underwent no permanent increase in disability) by active service beyond the normal progression of the disease.  The examiner should specifically note that June 1966 entrance exam noted that the Veteran broke his right collar bone in 1963; in August 1966, there was a contusion over the old right fracture and the right clavicle was deformed; and in May 1967, he had complaints of pain across his left shoulder.

If any current bilateral shoulder disability did not clearly and unmistakably pre-exist service, and was clearly and unmistakably not aggravated in service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the bilateral shoulder disability had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral shoulder disability would preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


